Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This corrected noticed of allowance is issued to correct foreign priory claim status. On office action issued 3/7/22, acknowledgement to claim for foreign priority is made on PTOL-326 office action summary. However, current application is a National Stage of international application PCT/US2018/053133 filed in US receiving office, hence not considered as application with foreign priority claimed. Corrected PTOL-37 is herein issued with no foreign priority claimed. 
Claims 1, 3-7, and 9-15 are allowed for the same reason as set forth in notice of allowance issued 6/30/22. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and dependent claims thereof, cited prior art Im (US 20200020270) discloses a switchable display comprising: a movable pixel unit (fig. 1-5, paragraphs 65-68, a light adjustment device for peep-proof display screen, with pixel unit having transflective portions allowing light through), comprising: a rotatable motive element (fig. 6, fig. 7, paragraphs 77, 88, 95, plurality of transflective spheres, paragraph 95, “providing transflective portions 5 which are electrically polarized (i.e., transflective portion which has electrically polarity and is electrically rotatable), each transflective portion being between each second electrode 4 and a respective one adjacent first electrode 3 respectively, such that adjacent transflective portions 5 in each first gap are spaced apart from each other by the transparent second electrode; each of the transflective portions comprising a plurality of transflective spheres each in the form of sphere body”); a first display unit having a first display characteristic disposed on a first side of the rotatable motive element (paragraph 77, “each of the plurality of transflective spheres comprising a transparent sphere”, the first display characteristic being transparent); and a second display unit having a second display characteristic, different from the first display characteristic, and disposed on a second side of the rotatable motive element, different from the first side (paragraph 77, “each of the plurality of transflective spheres comprising … a metal reflective layer covering a portion of an outer surface of the transparent sphere at a side thereof”, the second display characteristic being reflective, see illustrated figures below), however, none of cited prior art, along or in combination, disclose the concept of a wherein the first display characteristic is an emissive display characteristic, and the second display characteristic is a reflective display characteristic for the movable pixel unit with rotatable motive element.
 Regarding claim 7 and dependent claims thereof, cited prior art Meyer (US 20030123126) discloses a switchable display, comprising: a display screen (paragraph 5, digital micromirror device display screen); a movable pixel unit (fig. 1, fig. 4, paragraphs 64, pixel unit formed by micromirrors), comprising: a rotatable motive element (paragraph 55, “To create an image using the micromirror device, the light source is positioned at an angle equal to twice the angle of rotation so that mirrors rotated toward the light source reflect light in a direction normal to the surface of the micromirror device and into the aperture of a projection lens—creating a bright pixel on the image plane.”); a first display unit having a first display characteristic and disposed on a first side of the rotatable motive element; and a second display unit having a second display characteristic, different from the first display characteristic, and disposed on a second side of the rotatable motive element, opposite from the first side (see paragraphs 55-58, 72-74, micromirror with rotatable support to section micromirror to a first right side and second left side, wherein the micromirror exhibit a first display characteristic “ON” position to reflect light toward center via tilting first right side toward center and the micromirror exhibit a second display characteristic “OFF” position to reflect light toward side via tilting second left side toward side of the display device, see illustrated figures below), wherein the rotatable motive element is to rotate the movable pixel unit to position the first display unit to face the display screen in a first display mode, and to position the second display unit to face the display screen in a second display mode (see fig. 11, 12, first display mode wherein a pixel is “ON” to reflect light toward screen, and second display mode wherein a pixel is “OFF” to reflect light away from screen, herein during both first and second display mode, the position of left and right sides of micromirror are substantially facing display screen, with different angles, with left side more tiled toward screen in first mode and right side more tilted toward screen in a second mode), however, none of cited prior art, along or in combination, disclose the concept of a wherein the first display characteristic is an emissive display characteristic, and the second display characteristic is a reflective display characteristic for the movable pixel unit with rotatable motive element.
Regarding claim 12, cited prior art Im (US 20200020270) discloses the concept of an electronic device comprising: a computing device portion; a switchable display attached to the computing device portion, comprising: a display screen, and an array of movable pixel units, each movable pixel unit comprising a rotatable motive element a rotatable motive element ((fig. 1-5, paragraphs 65-68, a light adjustment device for peep-proof display screen, with pixel unit having transflective portions allowing light through, fig. 6, fig. 7, paragraphs 77, 88, 95, plurality of transflective spheres, paragraph 95, “providing transflective portions 5 which are electrically polarized (i.e., transflective portion which has electrically polarity and is electrically rotatable), each transflective portion being between each second electrode 4 and a respective one adjacent first electrode 3 respectively, such that adjacent transflective portions 5 in each first gap are spaced apart from each other by the transparent second electrode; each of the transflective portions comprising a plurality of transflective spheres each in the form of sphere body”); a first display unit disposed on a first side of the rotatable motive element (paragraph 77, “each of the plurality of transflective spheres comprising a transparent sphere”, the first display characteristic being transparent); and a second display unit disposed on a second side of the rotatable motive element, different from the first display characteristic (paragraph 77, “each of the plurality of transflective spheres comprising … a metal reflective layer covering a portion of an outer surface of the transparent sphere at a side thereof”, the second display characteristic being reflective, see illustrated figures below). 
However, none of cited prior art, along or in combination, disclose the concept of a switchable display comprising: a display screen, and an array of movable pixel units, each movable pixel unit comprising: a rotatable motive element comprising a microelectromechanical motor; a first display unit disposed on a first side of the rotatable motive element; and a second display unit disposed on a second side of the rotatable motive element, different from the first side, wherein the first display unit has an emissive display characteristic and the second display unit has a reflective display characteristic. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694